TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00878-CR
                                       NO. 03-11-00879-CR
                                       NO. 03-11-00880-CR
                                       NO. 03-11-00881-CR
                                       NO. 03-11-00882-CR
                                       NO. 03-11-00883-CR
                                       NO. 03-11-00884-CR



                                    Austin Bounds, Appellant

                                                  v.

                                   The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY,
       NOS. C-1-CR-11-210691, C-1-CR-11-210692, C-1-CR-11-500477, C-1-CR-11-500478,
                 C-1-CR-11-500479, C-1-CR-11-500775, & C-1-CR-11-500776
        THE HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Austin Bounds seeks to appeal from judgments of conviction for seven

misdemeanor offenses: one charge of possession of a penalty 3 controlled substance in an amount

of less than 28 grams, see Health & Safety Code Ann. § 481.117 (West 2010); one charge of failure

to identify, see Tex. Penal Code Ann. § 38.02 (West 2011); three charges of theft of $500 or more

but less than $1500, see id. § 31.03(a), (e)(3) (West Supp. 2011); and two charges of theft of $50 or

more but less than $500, see id. § 31.03(a), (e)(2)(A)(i). In each of these cases, the trial court has
certified that this is a plea bargain case and Bounds has no right of appeal. Accordingly, the appeals

are dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 27, 2012

Do Not Publish




                                                  2